


                    
EXHIBIT 10.2


August 7, 2015




Dear Brian Martin:


We are pleased to offer you the position of Senior Vice President, General
Counsel at Juniper Networks, Inc. (the “Company” or “Juniper”) reporting to Rami
Rahim. Your primary work location will be in Sunnyvale, California. This offer
is contingent upon a successful background investigation. In addition, because
you would be a Section 16 reporting individual, this offer requires is
contingent upon approval by the Compensation Committee of the Board of
Directors.


Your offer is composed of the following components:


Offer Component
Offer Amount
Currency
Frequency
Base Compensation
450,000.00
USD
Annual
RSU
115,000
 
Standard Vesting
Hiring Bonus
150,000.00
USD
One-Time



Base Compensation: In consideration of your services, you will be paid an annual
salary rate as mentioned above which will be paid semi-monthly, less applicable
taxes and deductions in accordance with the Company’s normal payroll processing.


Bonus: You will be eligible to participate in the Company’s 2015 Executive
Annual Incentive Plan, with an annualized bonus target of 100% of base salary,
prorated for duration of your service to the Company in 2015. Additional
information about the plan, the Company goals, and objectives will be available
to you after the start of your employment. The plan and funding schedule are
subject to change at any time during the plan year.


Hiring Bonus:  In addition and subject to your commencing employment, you will
be offered a one-time bonus (less applicable taxes and deductions).  This bonus
will be paid to you with your first or second paycheck. Should you voluntarily
terminate your employment without Good Reason (as defined in the Severance
Agreement referenced below) or if or your employment is terminated by Juniper
with Cause (as defined in the Severance Agreement referenced below) prior to the
one year anniversary of service as an employee, you shall repay a pro-rated
portion of that one-time payment calculated based on the number of whole months
remaining in that 1 year period from the date of termination.


Restricted Stock Units: Subject to compliance with applicable U.S. federal and
state securities laws, we will recommend to the Compensation Committee of the
Board of Directors that you be granted Restricted Stock Units (RSUs) of Juniper
Networks, Inc. Common Stock.  The RSUs will vest cumulatively over a period of
three years as long as you remain an employee of Juniper or one of its
subsidiaries, with 34% of the shares vesting on the one-year anniversary of the
vesting start date and 33% vesting on second and third anniversaries of the
vesting start date.  The RSU grant will be subject to your acceptance of an RSU
award agreement, which, along with the Juniper equity incentive plan governing
the RSU award and applicable sub-plans, will set out additional terms and
conditions of the grant.


Severance and Change in Control: Contemporaneously with your commencement of
employment, the Company will enter into a Severance Agreement (attached hereto
as Exhibit A) with you, under which you will be eligible to receive certain
severance benefits in the absence of a Change in Control. Also contemporaneously
with your commencement of employment, the Company will enter into a Change in
Control Agreement (attached hereto as Exhibit B) with you, to provide certain
severance benefits to you in certain circumstances related to a Change in
Control (as defined therein).


Other Company Agreements: Upon commencement of your employment, as a condition
of your employment, you will sign the Company's Confidential Information and
Invention Assignment Agreement, the Worldwide Code of Business Conduct and
Ethics Acknowledgment and the Reporting Ethics Concerns Acknowledgement and
Agreement.


Confidentiality: Until such time as the Company discloses the contents of this
agreement in a filing with the U.S. Securities and Exchange Commission, except
as required by applicable laws, neither party shall disclose the contents of
this agreement without first obtaining the prior written consent of the other
party, provided, however, that you may disclose this agreement to your attorney,
financial planner and tax advisor if such persons agree to keep the terms hereof
confidential.




--------------------------------------------------------------------------------






Arbitration: Any claim, dispute or controversy arising out of this agreement,
the interpretation, validity or enforcement of this agreement or the alleged
breach thereof shall be submitted by the parties to final, binding and
confidential arbitration by the American Arbitration Association (“AAA”), in San
Francisco, California, conducted before a single arbitrator under the
then-applicable AAA rules. By agreeing to this arbitration procedure, you and
the Company waive the right to resolve any such dispute, claim or demand through
a trial by jury or judge or by administrative proceeding. You will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company shall pay all AAA arbitration fees, except the amount of such fees
equivalent to the filing fee you would have paid if the claim had been litigated
in court. Nothing in this offer letter is intended to prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any arbitration, including but not limited to any
disputes or claims relating to or arising out of the misuse or appropriation of
the Company’s trade secrets or confidential and proprietary information.
Judgment may be entered on the award of the arbitration in any court having
jurisdiction.


Right to Work Documentation: For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three business days of your date of hire with the Company,
or our employment relationship with you may be terminated. Please bring the
appropriate documents on your first day of employment.


This offer is contingent upon your obtaining the requisite immigration status
and employment authorization. If you are a foreign national requiring work
authorization to begin employment, you must contact the Company's Immigration
Department at immigration@juniper.net to initiate the visa process. The Company
will submit a petition on your behalf to obtain employment authorization, as
well as file visa applications for your immediate dependent family members. The
Company will pay the legal fees and costs related to these filings. Because the
number of work visas available each year is limited by the U.S. government, the
Company reserves the right to withdraw or suspend this offer if the Company is
not able to obtain work authorization for you in a reasonable period of time.
Please note that if you currently have employment authorization such as
practical, curricular or academic training (F-1 or J-1), you must contact the
Company's Immigration Department before beginning employment.


In the event your employment includes frequent business travel, the time you
spend working outside your home state may result in your taxable compensation
being subject to additional tax reporting and tax payment liabilities.  Although
the Company may pro-rate your state tax withholdings, it will be your
responsibility to determine and comply with any resulting income tax
obligations.  


At-Will Employment: If you accept this offer, you understand and agree that your
employment with the Company is for no specified period and constitutes “at will”
employment. As a result, you will be free to resign at any time, for any reason
or no reason. The Company will similarly have the right to end its employment
relationship with you at any time, with or without notice and with or without
cause. You understand and agree that any representation to the contrary is
unauthorized and not valid unless obtained in writing and signed by the Chief
Executive Officer or the Senior Vice President of Human Resources.


Entire Agreement and Miscellaneous: This agreement, together with all exhibits
and agreements incorporated by reference herein, forms your complete and
exclusive agreement with the Company concerning the subject matter hereof. The
terms in this agreement supersede any other representations or agreements made
to you by any party, whether oral or written, and in the event of any conflict
between the terms of this agreement and the Severance Agreement or Change in
Control Agreement, this agreement shall govern. This agreement is to be governed
by the laws of the state of California without reference to conflicts of law
principles. In case any provision contained in this agreement shall, for any
reason, be held invalid or unenforceable in any respect, such invalidity or
unenforceability shall not affect the other provisions of this agreement, and
such provision will be reformed, construed and enforced so as to render it valid
and enforceable consistent with the general intent of the parties insofar as
possible under applicable law. With respect to the enforcement of this
agreement, no waiver of any right hereunder shall be effective unless it is in
writing. This agreement may be executed in more than one counterpart, and
signatures transmitted via facsimile shall be deemed equivalent to originals.


You may accept this offer by signing below and faxing a copy to Eric Lane, in
our Talent Acquisition organization at (408) 936-3198.






--------------------------------------------------------------------------------




Please keep in mind that this offer will expire on August 21, 2015.


We are delighted to have you join us at Juniper Networks. Welcome Aboard!


Very truly yours,


/s/ Eric Lane


Eric Lane
VP, Talent Acquisition
Juniper Networks, Inc.



--------------------------------------------------------------------------------



I accept the terms of this letter and agree to keep the terms of this letter
confidential.
/s/ Brian Martin
 
August 15, 2015
Signature
 
Date Signed
Start Date: Monday, October 5, 2015
 
 









--------------------------------------------------------------------------------




EXHIBIT A


JUNIPER NETWORKS, INC.
SEVERANCE AGREEMENT


This Severance Agreement (the “Agreement”) is made and entered into by and
between Brian Martin (the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective on the last date signed below.


RECITALS


The Compensation Committee believes that it is imperative to provide the
Employee with certain severance benefits upon certain terminations of
employment. These benefits will provide the Employee with enhanced financial
security and incentive and encouragement to remain with the Company.


Certain capitalized terms used in the Agreement are defined below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.    Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2018 or (ii) if Employee is terminated involuntarily by Company
without Cause prior to January 1, 2018, the date that all of the obligations of
the parties hereto with respect to this Agreement have been satisfied.


2.    At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided by applicable
law or under the terms of any written formal employment agreement or offer
letter between the Company and the Employee (an “Employment Agreement”). This
Agreement does not constitute an agreement to employ Employee for any specific
time.


3.    Severance Benefits.


(a)     In the event the Employee voluntarily terminates employment for “Good
Reason”, as defined below, or is terminated involuntarily by Company without
Cause, as defined below, and provided in either such case the Employee executes
and does not revoke a full release of claims with the Company (in a form
satisfactory to the Company) (the “Release”), the Employee will be entitled to
receive the severance benefits set out in subsections (i), (ii) and (iii);
provided that following the two year anniversary of Employee’s employment, the
Employee shall not be entitled to receive the severance benefits set out in
subsection (iii) below. For purposes of this Agreement, “Cause” is defined as:
(A) willfully engaging in gross misconduct that is demonstrably injurious to
Company; (B) willful act or acts of dishonesty or malfeasance undertaken by the
individual; (C) conviction of or a plea of nolo contendere to a felony; or
(D) willful and continued refusal or failure to substantially perform duties
with Company (other than incapacity due to physical or mental illness); provided
that the action or conduct described in clause (D) above will constitute “Cause”
only if such failure continues after the Company’s CEO, COO or Board of
Directors has provided the individual with a written demand for substantial
performance setting forth in detail the specific respects in which it believes
the individual has willfully and not substantially performed the individual’s
duties thereof and has been provided a reasonable opportunity (to be not less
than 30 days) to cure the same. For purposes of this Agreement, “Good Reason”
means Employee’s termination of employment following the expiration of any cure
period (discussed below) following the occurrence, without Employee’s express
written consent, of one or more of the following: (x) a material reduction of
the Employee’s duties, title, authority or responsibilities, relative to the
Employee’s duties, title, authority or responsibilities as in effect immediately
prior to such reduction; or (y) a reduction by the Company in the base
compensation or total target cash compensation of the Employee as in effect
immediately prior to such reduction; or (z) the relocation of the Employee to a
facility or a location more than forty (40) miles from such Employee‘s then
present location. Employee will not resign for Good Reason without first
providing the Company with written notice within sixty (60) days of the event
that Employee believes constitutes “Good Reason” specifically identifying the
acts or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than thirty (30) days following the date of such notice.


(i)    A cash payment in a lump sum (less any withholding taxes) equal to 12
months of base salary (as in effect immediately prior to the termination).


(ii)        In lieu of continuation of benefits, Employee shall receive $18,000
(whether or not Employee elects COBRA).




--------------------------------------------------------------------------------






(iii)     Any portion of the Restricted Stock Unit (“RSU”) award for 115,000
RSUs that is contemplated by the offer letter, dated [_______], 2015, between
the Company and the Employee that has not vested prior to the date of
termination of employment shall immediately vest in full on the last day of
Employee’s employment.


(b)    Release Effectiveness. The receipt of any severance pursuant to Section
3(a) will be subject to Employee signing and not revoking the Release and
further subject to the Release becoming effective within fifty-two (52) days
following Employee’s termination of employment.


(c)    Timing of Severance Payments. Any cash severance payment to which
Employee is entitled shall be paid by the Company to Employee in a single lump
sum in cash on the fifty-third (53rd) day after Employee’s termination of
employment.


(d)    Change of Control Benefits. In the event the Employee receives severance
and other benefits pursuant to a change in control agreement that are greater
than or equal to the amounts payable hereunder, then the Employee shall not be
entitled to receive severance or any other benefits under this Agreement.


(e)    Section 409A.


(i)    Notwithstanding anything to the contrary in this Agreement, if Employee
is a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the final regulations and any
guidance promulgated thereunder (“Section 409A”) at the time of Employee’s
termination (other than due to death) or resignation, then the severance payable
to Employee, if any, pursuant to this Agreement, when considered together with
any other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following Employee’s
termination of employment, will become payable on or within ten days following
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Employee dies following his
termination but prior to the six (6) month anniversary of his termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Employee’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.


(ii)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.


(iii)    Any amount paid under this Agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Employee’s taxable year preceding the Employee’s
taxable year of Employee’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s employment is terminated.


(iv)   The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.


4.    Successors.


(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume




--------------------------------------------------------------------------------




the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 4(a) or which
becomes bound by the terms of this Agreement by operation of law. The term
“Company” shall also include any direct or indirect that is majority owned by
Juniper Networks, Inc.


(b)    The Employee’s Successors. The terms of this Agreement and all rights of
the Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


5.    Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.


6.    Miscellaneous Provisions.


(a)    No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.


(b)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.


(d)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.


(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.


(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.


(h)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.




--------------------------------------------------------------------------------




COMPANY
JUNIPER NETWORKS, INC.
 
By:
 
 
Name:
 
 
Title:
 
 
Date:
 
 
 
 
EMPLOYEE
Name:
 
 
Date:
 







--------------------------------------------------------------------------------




EXHIBIT B


JUNIPER NETWORKS, INC.
CHANGE OF CONTROL AGREEMENT


This Change of Control Agreement (the “Agreement”) is made and entered into by
and between Brian Martin (the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective on the last date signed below.


RECITALS


1.    It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.


2.    The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.


3.    The Board believes that it is imperative to provide the Employee with
certain severance benefits upon certain terminations of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.


4.    Certain capitalized terms used in the Agreement are defined in Section 6
below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.    Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2018 or (ii) if a Change of Control has occurred on or before
January 1, 2018 (or if a definitive agreement relating to a Change in Control
has been signed by the Company on or before January 1, 2018 and the closing of
that transaction occurs on or before October 1, 2018), the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.


2.    At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and the Employee (an “Employment Agreement”). If the Employee’s employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement or under his or her Employment Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans.


3.    Severance Benefits.
(a)    Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason Following a Change of Control Period. If (i) between the date that
is four (4) months following a Change of Control and the date that is twelve
(12) months following a Change of Control the Employee terminates his or her
employment with the Company (or any parent or subsidiary of the Company) for
“Good Reason” (as defined herein), provided however, that the grounds for Good
Reason may arise at anytime within the twelve (12) months following the Change
of Control, or (ii) within twelve (12) months following a Change of Control the
Company (or any parent or subsidiary of the Company) terminates the Employee’s
employment for other than “Cause” (as defined herein), and the Employee signs
and does not revoke a release of claims with the Company, in substantially the
form attached hereto as Exhibit A, but which may be updated to reflect changes
in law and regulations (the “Release”), then the Employee shall receive the
following severance from the Company:


(i)    Severance Payment. The Employee shall be entitled to receive a lump-sum
severance payment (less applicable withholding taxes) equal to 100% of the
Employee’s annual base salary (as in effect immediately prior




--------------------------------------------------------------------------------




to (A) the Change of Control, or (B) the Employee’s termination, whichever is
greater) plus 100% of the Employee’s target bonus for the fiscal year in which
the Change of Control or the Employee’s termination occurs, whichever is
greater).


(ii)    Equity Compensation Acceleration. One hundred percent (100%) of
Employee’s then unvested outstanding stock options, stock appreciation rights,
performance shares, restricted stock units and other Company equity compensation
awards (the “Equity Compensation Awards”) that vest based on time (such as an
option that vests 25% on the first anniversary of grant and 1/48th monthly
thereafter) shall immediately vest and became exercisable (and any rights of
repurchase by the Company or restriction on sale shall lapse). With respect to
Equity Compensation Awards that vest wholly or in part based on factors other
than time, such as performance (whether individual or based on external measures
such as Company performance, market share, stock price, etc.), (i) any portion
for which the measurement or performance period or performance measures have
been completed and the resulting quantities have been determined or calculated,
shall immediately vest and become exercisable (and any rights of repurchase by
the Company or restriction on sale shall lapse) and (ii) the remaining portions
shall immediately vest and become exercisable (and any rights of repurchase by
the Company or restriction on sale shall lapse) in an amount equal to the number
that would be calculated if the performance measures were achieved at the target
level (for example, if the employee were granted 300 three-year performance
shares, where (a) the amount that can be earned is determined each year based on
performance against annual performance targets but the entire amount vests at
the end of the three years based upon continued service, and (b) at target
performance levels the employee could earn 1/3 of the amount each year and
(c) the first year had been completed and the performance resulted in a
calculation that 85 shares were earned and (d) the employee is terminated prior
to the completion of year 2, then the amount that would vest and become
immediately exercisable would be 285 shares -- representing the 85 shares
calculated for year 1 and the target amount of 100 shares for each of year 2 and
year 3); provided however, that if there is no “target” number, then the number
that vest shall be 100% of the amounts that could vest with respect to that
measurement period. Any Company stock options and stock appreciation rights
shall thereafter remain exercisable following the Employee’s employment
termination for the period prescribed in the respective option and stock
appreciation right agreements.


(iii)    Continued Employee Benefits Payment. In lieu of continuation of
benefits, Employee shall receive $36,000 (whether or not Employee elects COBRA).


(b)    Timing of Severance Payments.


(i)    Payment Timing. One half of the severance payment to which Employee is
entitled shall be paid by the Company to Employee in cash on the 53rd calendar
day after Employee’s termination of employment, subject to any delay required to
avoid additional taxation under Internal Revenue Code Section 409A and the final
regulations and any guidance promulgated thereunder (“Section 409A”). The other
half of the severance payment to which Employee is entitled shall be paid by the
Company to Employee in cash on the first payroll date that is on or after six
months and one day following Employee’s termination of employment. If the
Employee should die before all amounts have been paid, such unpaid amounts shall
be paid in a lump-sum payment (less any withholding taxes) to the Employee’s
designated beneficiary, if living, or otherwise to the personal representative
of the Employee’s estate.


(ii)    Release Effectiveness. The receipt of any severance pursuant to Section
3(a) will be subject to Employee signing and not revoking the Release and
further subject to the Release becoming effective within fifty-two (52) days
following Employee’s termination of employment.


(c)    Voluntary Resignation; Termination for Cause. If the Employee’s
employment with the Company terminates (i) voluntarily by the Employee other
than for Good Reason, or (ii) for Cause by the Company, then the Employee shall
not be entitled to receive severance or other benefits except for those (if
any) as may then be established under the Company’s then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company.


(d)    Termination Outside of Change of Control Period. In the event the
Employee’s employment is terminated for any reason, either prior to the
occurrence of a Change of Control or after the twelve (12) month period
following a Change of Control, or if the Employee terminates for Good Reason
within four months after a Change in Control, then the Employee shall be
entitled to receive severance and any other benefits only as may then be
established under the Company’s existing written severance and benefits plans
and practices or pursuant to other written agreements with the Company.


(e)    Section 409A.


(i)    Notwithstanding anything to the contrary in this Agreement, if Employee
is a “specified employee” within the meaning of Section 409A at the time of
Employee’s termination (other than due to death) or resignation, then the
severance payable to Employee, if any, pursuant to this Agreement, when
considered together with any other severance




--------------------------------------------------------------------------------




payments or separation benefits that are considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”) that
are payable within the first six (6) months following Employee’s termination of
employment, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of Employee’s
termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Employee dies following his termination but prior to the six (6)
month anniversary of his termination, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Employee’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.


(ii)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.


(iii)    Any amount paid under this Agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Employee’s taxable year preceding the Employee’s
taxable year of Employee’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s employment is terminated.


(iv)   The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.


4.    Conditional Nature of Severance Payments and Benefits.


(a)    Noncompete. Employee acknowledges that the nature of the Company’s
business is such that if Employee were to become employed by, or substantially
involved in, the business of a competitor of the Company during the twelve
(12) months following the termination of Employee’s employment with the Company,
it would be very difficult for Employee not to rely on or use the Company’s
trade secrets and confidential information. Thus, to avoid the inevitable
disclosure of the Company’s trade secrets and confidential information, Employee
agrees and acknowledges that Employee’s right to receive the severance benefits
set forth in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be, to the extent permissible under applicable law, conditioned
upon Employee not directly or indirectly engaging in (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director or otherwise), nor having any ownership interested in or
participating in the financing, operation, management or control of, any person,
firm, corporation or business in Competition (as defined herein) with Company.
Notwithstanding the foregoing, Employee may, without violating this Section 4,
own, as a passive investment, shares of capital stock of a corporation or other
entity that engages in Competition where the number of shares of such
corporation’s capital stock that are owned by Employee represent less than three
percent of the total number of shares of such entity’s capital stock
outstanding.


(b)    Non-Solicitation. Until the date twelve (12) months after the termination
of Employee’s employment with the Company for any reason, Employee agrees and
acknowledges that Employee’s right to receive the severance payments set forth
in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee neither directly nor indirectly
soliciting, inducing, recruiting or encouraging an employee to leave his or her
employment either for Employee or for any other entity or person with which or
whom Employee has a business relationship.


(c)    Understanding of Covenants. Employee represents that he (i) is familiar
with the foregoing covenants not to compete and not to solicit, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.






--------------------------------------------------------------------------------




(d)    Remedy for Breach. Upon any breach of this section by Employee, all
severance payments and benefits pursuant to this Agreement shall immediately
cease and any stock options or stock appreciation rights then held by Employee
shall immediately terminate and be without further force and effect, and
Employee shall return all of the consideration paid by the Company under this
Section 3 and remit any shares subject to Equity Compensation Awards or shares
purchased under stock options or stock appreciation rights to the extent that
such Equity Compensation Awards, stock options or stock appreciation rights had
their vesting accelerated under Section 3 above (or the profits from the sale of
such shares if they are or have been sold).


5.    Golden Parachute Excise Tax Best Results. In the event that the severance
and other benefits provided for in this agreement or otherwise payable to
Employee (a) constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and (b) would be
subject to the excise tax imposed by Section 4999 of the Code, then such
benefits shall be either be:


(i)    delivered in full, or


(ii)  delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Employee otherwise agree in writing, any determination required under this
Section 5 will be made in writing by a national “Big Four” accounting firm
selected by the Company or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon Employee and the Company for all purposes. For purposes of making
the calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5. Any reduction in payments and/or
benefits required by this Section 5 shall occur in the following order: (A) cash
payments shall be reduced first and in reverse chronological order such that the
cash payment owed on the latest date following the occurrence of the event
triggering such excise tax will be the first cash payment to be reduced; and
(B) accelerated vesting of stock awards shall be cancelled/reduced next and in
the reverse
order of the date of grant for such stock awards (i.e., the vesting of the most
recently granted stock awards will be reduced first), with full-value awards
reversed before any stock option or stock appreciation rights are reduced.


6.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:


(a)    Cause. “Cause” shall mean:


(i)    an act of personal dishonesty taken by the Employee in connection with
his responsibilities as an employee and intended to result in substantial
personal enrichment of the Employee; or


(ii)    Employee being convicted of, or pleading nolo contendere to a felony; or


(iii)    a willful act by the Employee which constitutes gross misconduct and
which is injurious to the Company; or


(iv)    following delivery to the Employee of a written demand for performance
from the Company which describes the basis for the Company’s reasonable belief
that the Employee has not substantially performed his duties, continued
violations by the Employee of the Employee’s obligations to the Company which
are demonstrably willful and deliberate on the Employee’s part.


(b)    Change of Control. “Change of Control” means the occurrence of any of the
following events:


(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group, (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or




--------------------------------------------------------------------------------






(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to
effectively control the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or


(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.


For purposes of this Section 6(b), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


Notwithstanding the foregoing, a transaction shall not be deemed a Change in
Control unless the transaction qualifies as a change in the ownership of the
Company, change in the effective control of the Company or a change in the
ownership of a substantial portion of the Company’s assets, each within the
meaning of Section 409A.


(c)    Competition. “Competition” means the development, marketing or sale of
networking equipment or network security software or products in the United. For
the avoidance of doubt, Competition includes, but is not limited to, Cisco
Systems, Huawei, Alcatel-Lucent, Check Point Software, Palo Alto Networks,
Aruba, Hewlett-Packard, and Brocade Communications Systems, Inc.


(d)    Disability. “Disability” shall mean that the Employee has been unable to
perform his or her Company duties as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.


(e)    Good Reason. “Good Reason” means Employee’s termination of employment
following the expiration of any cure period (discussed below) following the
occurrence, without Employee’s express written consent, of one or more of the
following:


(i)    a material reduction of the Employee’s duties, authority or
responsibilities, relative to the Employee’s duties, authority or
responsibilities as in effect immediately prior to such reduction; or


(ii)    a material reduction by the Company in the base compensation or total
target cash compensation of the Employee as in effect immediately prior to such
reduction; or


(iii)    the relocation of the Employee to a facility or a location more than
forty (40) miles from such Employee‘s then present location.


Employee will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Employee believes
constitutes “Good Reason” specifically identifying the acts or




--------------------------------------------------------------------------------




omissions constituting the grounds for Good Reason and a reasonable cure period
of not less than thirty (30) days following the date of such notice.


7.    Successors.


(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.


(b)    The Employee’s Successors. The terms of this Agreement and all rights of
the Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8.    Notice.


(a)    General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.


(b)    Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason or Disability or as a result of a voluntary resignation
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 8(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by the Employee to include in the notice any fact
or circumstance which contributes to a showing of Good Reason or Disability
shall not waive any right of the Employee hereunder or preclude the Employee
from asserting such fact or circumstance in enforcing his or her rights
hereunder.


9.    Miscellaneous Provisions.


(a)    No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.


(b)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.


(d)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof
(including, for the avoidance of doubt, any change of control agreement entered
into by the parties hereto prior to the effective date of this Agreement).






--------------------------------------------------------------------------------




(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.


(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.


(h)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


[Remainder of Page Intentionally Blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
                             
COMPANY
 
JUNIPER NETWORKS, INC.
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Date:
 
 
 
 
 
EMPLOYEE
 
Name:
 
 
 
Date:
 





    














--------------------------------------------------------------------------------




EXHIBIT A
JUNIPER NETWORKS, INC.
RELEASE OF CLAIMS


This Release of Claims (“Agreement”) is made by and between Juniper Networks,
Inc. (the “Company”) and __________________ (“Employee”).


WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the change of control agreement by and
between Company and Employee (the “Change of Control Agreement”).


NOW THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties hereby agree as follows:


1.    Termination. Employee’s employment from the Company terminated on
________________ (the “Termination Date”).


2.    Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company.
Employee shall return all the Company property and confidential and proprietary
information in Employee’s possession to the Company on the Effective Date of
this Agreement.


3.    Payment of Salary. Employee acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Employee.


4.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on behalf of Employee, and Employee’s respective heirs,
family members, executors and assigns, hereby fully and forever releases the
Company and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee may possess arising from any omissions,
acts or facts that have occurred up until and including the Effective Date of
this Agreement including, without limitation,


(a)    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;


(b)    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
 
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;


(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued under each such Act;


(e)    any and all claims for violation of the federal, or any state,
constitution;


(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and


(g)    any and all claims for attorneys’ fees and costs.




--------------------------------------------------------------------------------






Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due Employee
under the Management Retention Agreement. Nothing in this Agreement waives
Employee’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.


5.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that Employee has been advised by this writing that (a) Employee
should consult with an attorney prior to executing this Agreement; (b) Employee
has at least twenty-one (21) days within which to consider this Agreement; (c)
Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; (d) this Agreement shall not be effective until
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. Any revocation should be in writing and delivered to the
Vice-President of Human Resources at the Company by close of business on the
seventh day from the date that Employee signs this Agreement.


6.    Civil Code Section 1542. Employee represents that Employee is not aware of
any claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that Employee has been advised by legal counsel
and is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have under such code section, as well as under any statute or
common law principles of similar effect.


7.    No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to in this Agreement. Employee also represents that Employee does not
intend to bring any claims on Employee’s own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.


8.    Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and Employee hereby waives
any right, or alleged right, of employment or re-employment with the Company.


9.    No Cooperation. Employee agrees that Employee will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.


10.    No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Company, either previously or in connection with this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
the Company of any fault or liability whatsoever to the Employee or to any third
party.


11.    Costs. The parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.


12.    Authority. Employee represents and warrants that Employee has the
capacity to act on Employee’s own behalf and on behalf of all who might claim
through Employee to bind them to the terms and conditions of this Agreement.






--------------------------------------------------------------------------------




13.    No Representations. Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party which are
not specifically set forth in this Agreement.


14.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.


15.    Entire Agreement. This Agreement, along with the Employee’s written
equity compensation agreements with the Company, represents the entire agreement
and understanding between the Company and Employee concerning Employee’s
separation from the Company.


16.    No Oral Modification. This Agreement may only be amended in writing
signed by Employee and the Chairman of the Board of Directors of the Company.


17.    Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.


18.    Effective Date. This Agreement is effective eight (8) days after it has
been signed by both parties.


19.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.


20.    Voluntary Execution of Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the parties
to this Agreement, with the full intent of releasing all claims. The parties
acknowledge that:


(a)    They have read this Agreement;


(b)    They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;


(c)    They understand the terms and consequences of this Agreement and of the
releases it contains;


(d)    They are fully aware of the legal and binding effect of this Agreement.


[Remainder of Page Intentionally Blank]
          




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.
    
 
 
Juniper Networks, Inc.
 
 
 
 
 
 
 
Dated _____, 20__
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
, an individual
 
 
 
 
 
 
Dated:_____, 20__
 
 
 
 





    










